Citation Nr: 1433580	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include as secondary to service-connected ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to April 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD, and a June 2008 rating decision by the Oakland, California, VARO that denied service connection for depressive disorder, to include as secondary to right ankle disability.  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee, VARO.  [In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matter on appeal has been recharacterized as stated on the preceding page.]

In his May 2008 substantive appeal, the Veteran requested a Travel Board hearing; in September 2008 he withdrew such request in writing.  This case was previously before the Board in April 2010, when it was remanded for additional development.  The Judge who previously considered the matter is no longer employed by the Board; the matter has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board first notes that the record is inadequate with respect to identified VA treatment records.  In a February 2012 statement, the Veteran identified that additional treatment records were available from the VA outpatient clinic in Knoxville, Tennessee.  (The latest VA treatment record in the file at that time was dated in November 2010.)  In its most recent adjudication (September 2012), the AOJ considered a single January 2012 VA psychiatric diagnostic testing report provided by the Veteran [which strongly suggests that there are contemporaneous associated treatment records available], but there is no indication that the AOJ sought any additional VA records, which are critical to a determination as to whether the Veteran has a diagnosed psychiatric disability related to his active service, are constructively of record, and must be secured. 

Furthermore, the action requested in the previous remand has not been completed, requiring the Board to seek corrective action at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Two primary theories of entitlement have been raised by the record.  The first, based on aggravation during service of a pre-existing psychiatric disability beyond the natural progression, is raised by the assessment of "abnormal" psychiatric condition on medical examination at entry to service and medical history report of prior psychiatric treatment for anxiety.  The Board's prior remand noted that presumption of soundness on entry to service did not attach with respect to a claim for service connection for anxiety.  Thus, the Veteran has the burden of showing an increase in disability during service. 38 U.S.C.A. § 1153.  The Board directed the AOJ to obtain an opinion as to whether the Veteran's pre-existing psychiatric disability (anxiety) underwent a permanent increase in severity during service and, if so, was such increase beyond the natural progression of the disease.  The medical opinion obtained spoke only to causation; no opinion was offered as to aggravation.  Remand is again required for the AOJ to obtain a medical nexus opinion that addresses service connection based on a theory of aggravation.  

The second theory of entitlement raised by the record is the Veteran's assertion that he has a psychiatric disability related to service on a direct basis.  The record contains a May 2007 formal finding that the information provided by the Veteran was insufficient to corroborate a stressor for association with his claim for PTSD.  Since that time, the Veteran has alleged a fear of hostile military/terrorist activity based on being station on the U.S.S. Roanoke, off the Coast of Oman, around the time of the Iranian hostage crisis and within range of Iranian weapons aimed at the ship.  The record indicates that he was stationed on the U.S.S. Roanoke from August 1981 to February 1983, which raises the possibility that he may have served in an area of conflict.  The Veteran has also alleged that he was involved in two personal assaults while on active duty (Philippines and South Korea) that have not been considered.  As the Veteran contends that his current disability is related to an in-service personal assault, additional notice must be provided to the Veteran.  VA must attempt to verify the alleged stressors and document such attempts for the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his psychiatric disability and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Provide the Veteran with notification of how claims for service connection for a psychiatric disorder based on in-service personal assaults may be substantiated.

3.  Attempt to verify whether the U.S.S. Roanoke, at any time between August 1981 and February 1983, was stationed off the Coast of Oman and was within range of Iranian weapons aimed at the ship.  

4.  Thereafter, arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of his psychiatric disability/disabilities and in particular whether it was caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.

(b) Does the Veteran have a diagnosis of PTSD based on a on a fear of terrorist or hostile activity or personal assault in service?  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(c) As to any diagnosed anxiety disorder, is it at least as likely as not (a 50 percent or greater probability) that pre-existing anxiety was permanently worsened (aggravated) beyond its natural progression during active military service?

(d)  Is any current psychiatric disability at least as likely as not (a 50 percent or greater probability) caused by service or a service-connected disability (to include service-connected right ankle disability)?  

(e)  Is any current psychiatric disability at least as likely as not (a 50 percent or greater probability) aggravated (permanently worsened) by a service-connected disability (to include service-connected right ankle disability)?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


